

113 S1648 IS: Memorial Day Moment of Silence Act
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1648IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Kirk (for himself, Mr. Cornyn, Mr. Manchin, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to encourage the
		  nationwide observance of two minutes of silence each Memorial
		  Day.1.Short titleThis Act may be cited as the
			 Memorial Day Moment of Silence
			 Act.2.Observance of
			 Memorial Day(a)Two minutes of
			 silenceChapter 1 of title
			 36, United States Code, is amended by adding at the end the following new
			 section:145.Memorial
				DayThe President shall issue
				each year a proclamation calling on the people of the United States to observe
				two minutes of silence on Memorial Day in honor of the service and sacrifice of
				members of the Armed Forces throughout the history of the United States,
				beginning at—(1)3:00 p.m. Atlantic
				standard time;(2)3:00 p.m. eastern
				daylight time;(3)2:00 p.m. central
				daylight time;(4)1:00 p.m. mountain
				daylight time;(5)12:00 p.m.
				mountain standard time for states that do not observe daylight saving
				time;(6)12:00 p.m. Pacific
				daylight time;(7)11:00 a.m. Alaska
				daylight time;(8)10:00 a.m.
				Hawaii-Aleutian daylight time; and(9)9:00 a.m.
				Hawaii-Aleutian standard time for areas that do not observe daylight saving
				time..(b)Clerical
			 amendmentThe table of
			 sections for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following new item:145. Memorial
				Day..